DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following action is to correct the inadvertent examination of claims 10-18 and not claims 19-38.  A complete new Office Action follows.  Any inconvenience is regretted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 21, 22, 23, 24, 25, 28, 29, 30, 31, 32, 33, 34, 35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delacour.  The patent to Delacour teaches structure as claimed including a plastic pallet (30) having a lower side provided with skids (40, 41, 42) and an upper side, wherein a skid extends along the center of the plastic pallet, wherein the skid (41) along the center has a handle (spacing between the feet (34)) which can be gripped from the lower side of the pallet, wherein the handle is arranged in the middle of the longitudinal and transverse extension of the central skid, such that the handle is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 27, 36, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delacour as applied to the claims above, and further in view of Frankenberg (‘366). The patent to Delacour teaches structure substantially as claimed including a central skid including a handle the only difference being that the handle does not include an opening to facilitate handling by fingers. However, the patent to Frankenberg (48, 50) teaches the use of openings in skids to provide better handling to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Delacour to include an opening at the skids, as taught by Frankenberg since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The particular location of the opening is a matter of desirability and design parameters and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result. 
	
Conclusion
The reference cited teaches structure similar to applicant’s including pallet structure with handling means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/JOSE V CHEN/          Primary Examiner, Art Unit 3637